Name: Commission Regulation (EEC) No 50/90 of 10 January 1990 altering, for the 1989/90 marketing year, the adjustment aid and additional aid to the sugar refining industry
 Type: Regulation
 Subject Matter: food technology;  agri-foodstuffs;  beverages and sugar
 Date Published: nan

 No L 8/20 Official Journal of the European Communities 11 . 1 . 90 COMMISSION REGULATION (EEC) No 50/90 of 10 January 1990 altering, for the 1989/90 marketing year, the adjustment aid and additional aid to the sugar refining industry to a corresponding effect on the margin of profit for the refining industries concerned, jeopardizing the balance which is the aim of the aids in question and thus of the objectives pursued ; whereas those aids must therefore be altered ; Whereas account should in addition be taken of the alteration in the aid in question that has already been made for the 1988/89 marketing year in order to neutralize the effect of successive storage levy reductions on the refining margin for the 1989/90 marketing year ; Whereas the Management Committee for Sugar has not delivered an opinion within the time limit set by its Chairman, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the markets in the sugar sector ('), as last amended by Regulation (EEC) No 1069/89 (2), and in particular the seventh indent of Article 9 (6) thereof, Whereas Article 9 (4b) of Regulation (EEC) No 1785/81 provides that during the 1 987/88 to 1990/91 marketing years adjustment aid of ECU 0,08 per 100 kilograms of sugar expressed as white sugar is to be granted as an intervention measure to the Community's preferential raw cane sugar refining industry ; whereas, as provided for in those provisions, additional aid equal to that amount is to be granted during the same period for the refining of raw cane sugar produced in the French overseas departments and for the refining of quantities of raw beet sugar harvested in the Community and qualifying for the refining aid pursuant to the second subparagraph of Article 9 (4) of Regulation (EEC) No 1785/81 and in accordance with Commission Regulation (EEC) No 2090/89 (3); Whereas the fourth subparagraph of Article 9 (4b) of Regulation (EEC) No 1785/81 provides that the adjustment aid and the additional aid referred to above may be altered in respect of a given marketing year in the light in particular of the storage levy fixed for that year ; whereas the storage levy for the 1989/90 marketing year was fixed by Commission Regulation (EEC) No 1701 /89 (4) at ECU 3,00 per 100 kilograms of white sugar ; whereas that amount represents a reduction of ECU 0,50 per 100 kilograms of white sugar in that applicable for the 1988/89 marketing year ; Whereas using as a basis the data available to the Commission shows that the reduction in that levy has actually been passed on since 1 July 1989 , which has led HAS ADOPTED THIS REGULATION : Article 1 The amounts of the adjustment aid and of the additional aid provided for respectively in the second and third subparagraphs of Article 9 (4b) of Regulation (EEC) No 1785/81 shall be increased to ECU 1,08 per 100 kilograms of sugar expressed as white sugar for the 1989/90 marketing year. For the same marketing year, the amount referred to in the first subparagraph shall also be granted, as additional aid, for the refining of the quantity of raw beet sugar referred to in Article 1 of Regulation (EEC) No 2090/89 . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 July 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 10 January 1990 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 177, 1 . 7 . 1981 , p. 4 . (2) OJ No L 114, 27. 4. 1989, p. 1 . (3) OJ No L 199, 13 . 7 . 1989, p. 13 . ( «) OJ No L 166, 16. 6. 1989 , p. 25.